Exhibit 99.2 UNAUDITED PRO FORMA COMBINED FINANCIAL INFORMATION The following unaudited pro forma condensed combined balance sheet as of September 30, 2011 and unaudited pro forma condensed combined statements of income for the year ended December 31, 2010 and the nine months ended September 30, 2011, and the accompanying notes thereto, have been provided to illustrate the effects of the Company’s acquisition (the “Lundbeck Acquisition”) of the Nembutal®, Diuril® and Cogentin® Product lines of Lundbeck LLC (the “Lundbeck Product Lines”) on our historical balance sheet as of September 30, 2011 and statements of income for the year ended December 31, 2010 and the nine months ended September 30, 2011.We paid $45.0 million at closing on December 22, 2011 for the acquired product rights, plus an additional $4.6 million in the first quarter of 2012 for existing inventories, and will owe $15.0 million on the third anniversary of purchase if subsequent sales exceed the required minimum levels. The unaudited pro forma condensed combined balance sheet gives effect to the Lundbeck Acquisition as if it had occurred on September 30, 2011.The unaudited pro forma condensed combined statements of income give effect to the Lundbeck Acquisition as if it had occurred on January 1, 2010.The unaudited pro forma condensed combined financial information is presented for informational purposes only and does not purport to represent our financial condition had the Lundbeck Acquisition occurred as of the respective dates indicated above.Further, the unaudited pro forma condensed combined financial information does not purport to project our future financial position or operating results as of any future date or for any future period. The unaudited pro forma condensed combined financial information has been derived by the application of pro forma adjustments to the historical audited and unaudited financial statements of Akorn, Inc. and the audited special purpose financial statements for the Lundbeck Product Lines.The pro forma adjustments and certain assumptions underlying these adjustments, using the purchase method of accounting, are described in the accompanying notes.The pro forma adjustments are based on estimates, available information and certain assumptions that we believe are reasonable.These pro forma adjustments do not include any cost savings from synergies or the costs of integration that have occurred or may occur as a result of the Lundbeck Acquisition. This information should be read in conjunction with (i) the accoumpanying notes to the unaudited pro forma condensed combined financial statements, (ii) the Akorn, Inc. historical audited financial statements as of and for the year ended December 31, 2010 included in its Annual Report on Form 10-K for the year ended December 31, 2010, and unaudited financial statements for the nine months ended September 30, 2011 included in its quarterly report on Form 10-Q for the period ended September 30, 2011, and (iii) the historical audited special purpose financial statements of the Lundbeck Product Lines included in Item 99.1 to this Current Report on Form 8-K/A. AKORN, INC. & SUBSIDIARIES UNAUDITED PRO FORMA CONDENSED COMBINED BALANCE SHEET AS OF SEPTEMBER 30, 2011 (IN THOUSANDS, EXCEPT SHARE DATA) Akorn, Inc. and Lundbeck Pro Forma Subsidiaries Product Lines Adjustments Notes Pro Forma ASSETS CURRENT ASSETS: Cash and cash equivalents $ $ ) (1 ) $ Trade accounts receivable, net ) (2 ) Inventories Deferred taxes, current Prepaid expenses and other current assets TOTAL CURRENT ASSETS ) PROPERTY, PLANT AND EQUIPMENT, NET 50 (3 ) OTHER LONG-TERM ASSETS: Goodwill Other intangibles, net (4 ) Deferred financing costs Long-term investments Other TOTAL OTHER LONG-TERM ASSETS TOTAL ASSETS $ LIABILITIES AND SHAREHOLDERS' EQUITY CURRENT LIABILITIES: Trade accounts payable $ $ $ (1 ) $ Accrued compensation Accrued expenses and other liabilities ) (2 ) TOTAL CURRENT LIABILITIES ) LONG-TERM LIABILITIES: Long-term debt Purchase consideration payable - (1 ) Deferred taxes, non-current Lease incentive obligations Product warranty liability TOTAL LONG-TERM LIABILITIES - TOTAL LIABILITIES SHAREHOLDERS' EQUITY: Common stock, no par value 150,000,000 shares authorized, 94,682,205 shares issued and outstanding at September 30, 2011 Warrants to acquire common stock Accumulated deficit ) ) (5
